George Rose Smith, J., dissenting. If the insurer’s letter had been written before the appellee became disabled I should agree to affirm the judgment, since the appellee -might have relied upon the letter as a reason for not attempting to have the rider removed. But here the rights of the parties had already become fixed when the company’s vice-president undertook to construe the policy. The policy is simply a contract between the insurer and the insured, and I can think of no legal theory by which a purely unilateral misinterpretation of an unambiguous agreement becomes binding upon either party, especially when no consideration is given for the erroneons opinion and when there has been no reliance upon it. Certainly if the insured should gratuitously construe his policy too favorably to the company the courts would not hold him to his construction, and I do not understand how the opposite result can be reached when it is the insurer who makes the error.